DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


All claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 appear to recite a device which is not capable of functioning in the manner disclosed. As discussed in the specification, the function and purpose of the device is to adjust cooling power during operation by separating or contacting two different bimetals 14a and 14b. This makes or breaks a thermal path between them and thus exposes either one or two sets of fins to thermal conduction from the device to be cooled (see Para. [0039]-[0040]). Therefore, for the device to function as disclosed, two bimetal elements 14a and 14b are required.
Claim 1 recites “at least one bimetal”. If that were interpreted to mean both 14a and 14b, taken together as a single element constituted a single bimetal, claim 1 itself would be interpretable. Claims 2, likewise, could be properly interpretable in the same manner of considering 14a and 14b together as a single bimetal. However, claim 3 goes on to recite “a second bimetal parallel to the first bimetal”. At this point, the fiction that the applicant intended to refer to 14a and 14b together as a single bimetal breaks down.
In one reading, claims 1-2 recite only a single bimetal (e.g. 14a) and are not interpretable claims. However, claim 3, which includes all of the required elements could be a proper claim if written in independent form.
In another reading, claims 1-2 recite a single two-part bimetal (e.g. 14a and 14b, taken as a unit) and are acceptable claims. However, the result is that claim 3 becomes meaningless.

In claim 1, “the at least one first bimetal” in line 10, lacks antecedent basis.
In claim 2, lines 2-3, “the first set of cooling fins is transverse to the longitudinal direction” is unclear as it does not specify what about the first set, as a set, is arranged in this direction. The first set of fins extends in the longitudinal direction and in two directions which are transverse to it (up-down, in-out of the page, in Fig. 2). The first set consists of fins which are each parallel to the longitudinal direction and are arranged adjacent to each other transverse to the longitudinal direction. Perhaps this aspect was intended to be claimed. Claim 3 uses similar language.
In claim 2, line 5, “the central axis” lacks antecedent basis.
In claim 2, “both sides of the at least one first bimetal are connected to the cooling element next tot eh central axis” is not understood. The “cooling element” is just the open chamber through which the fluid flows. The “central axis” was just define as being of the bimetal. If one were to connect the bimetal to the cooling element near its central axis, it is not clear how the bimetal could possibly change shape as illustrated between Figs. 3 and 4 and as required for functionality of the device. The central regions which must bow away from each other in order to create the thermal gap between them would be constrained by the portion near the central axis which is connected to the cooling element.
Additionally, it is not clear what the meets and bounds of “next to” the central axis might be.
Finally in claim 2, “both sides” of the bimetal lacks antecedent basis as no sides have yet been defined and there is no reason to assume that there are only be two from which to choose.

Claims 2-9 and 12 are also rejected for depending from claim 1.

Claim 10 recites “at least one bimetal” which displaces “a first set of cooling fins” in order to “alter the volumetric flow rate of the coolant through the cooling module”.
The disclosure provides only a single sentence enabling such a claim and it reads “In a second step V3, the volumetric flow rate of the coolant through the cooling module 10 is altered depending on the temperature by the change in shape of the first bimetal 14a and the second bimetal 14b.” See Para. [0041]. In other words, both of the bimetal elements 14a and 14b are required for functionality.
However, it is unclear from the claim whether or not the claim requires both of the elements 14a and 14b within the term “at least one bimetal”. The recitation of only a single set of cooling fins and the consistent use of ‘a bimetal’ throughout the specification to refer to one, not both, of the elements 14a/14b seems to weigh against such an enabling interpretation. However, due to the lack of clarity, the claim is rejected based on 112(b) rather than 112(a).
Should the applicant clarify for the record that only a single bimetal element (14a or 14b) was intended, then a 112(a) for enablement would be warranted.
Claim 11 is also rejected for depending from claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2019/0067156).
Regarding claim 1, Kim teaches a cooling module comprising: a cooling element (flow space formed by 210 and 208) connections (the left and right openings of the space; Fig. 2) for conducting a coolant through the cooling elements (Para. [0040]); a turbulence insert (218; see Figs. 2-3 and 5) comprising at least a first set of cooling fins (branches 510 of a row or a column of 214; see Fig. 2-3 and 5) located on the cooling element (see Figs. 2-3 and 5; 218 is located on 208 which is part of the cooling element); at least one bimetal (the central trunk 508 of 214; Figs. 2-3) located in the cooling element; wherein the at least one first bimetal is placed such that it displaces the first set of cooling fins depending on a temperature dependent change in shape of the at least one first bimetal (see Figs. 2-3; Para. [0034]).

Regarding claim 6, the first bimetal may be lamellar (see Fig. 6).

Regarding claim 12, the bimetal comprises two metals with different linear expansion coefficients connected to one another in a material bonding or form fitting manner (firstly, because this is simply the definition of the term “bimetal” in the art and secondly, see Para. [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Mindock (US 10,730,645).
Kim does not specify that the device being cooled (microchip 202) is a vehicle control unit.
Mindock teaches that it is old and well-known to utilize electronic devices (104) to control vehicles (101) and to provide them cooling via a thermally variable structure (102) wherein a thermal conductor (142; heat pipe) is located between the control unit (104) and the cooling module (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to separate the microchip of Kim from the cooling module via a thermal conductor, as taught by Mindock, in order to provide mounting flexibility in any given application. Further, it would have been obvious to utilize the microchip of Kim for vehicular control as such uses are old and well-known in the art, as attested by Mindock.

Claims 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Takata (US 2011/0228478).

Takata teaches that it is old and well-known to utilize microchips (51) as vehicular control units (see abstract) and to attach cooling modules (60) thereto using flanges (extending from the central bulge and including the mounting hardware 63 and 64).
It would have been obvious to one of ordinary skill in the art at the time of the invention to mount the microchips of Kim to the cooling module via a flanged connection, as taught by Takata, in order to provide a robust and secure connection in hardy application of vehicular controls. Further, it would have been obvious to utilize the microchip of Kim for vehicular control as such uses are old and well-known in the art, as attested by Takata.

Regarding claim 10, Kim teaches a cooling method comprising: conducting a coolant (Para [0040]) through a cooling element (flow space formed by 210 and 208) connections (the left and right openings of the space; Fig. 2); a turbulence insert (218; see Figs. 2-3 and 5) comprising at least a first set of cooling fins (branches 510 of a row or a column of 214; see Fig. 2-3 and 5) located on the cooling element (see Figs. 2-3 and 5; 218 is located on 208 which is part of the cooling element); at least one bimetal (the central trunk 508 of 214; Figs. 2-3) located in the cooling element; wherein the at least one first bimetal is placed such that it displaces the first set of cooling fins depending on a temperature dependent change in shape of the at least one first bimetal (see Figs. 2-3; Para. [0034]); the presence of the turbulence insert in the coolant (air; Para. [0040]) flow inherently generates turbulence; and the resistance created by the motion of the device from the state of Fig. 3 to the state of Fig. 2 inherently reduces the volumetric flow rate via back-pressure.
Kim does not specify that the device being cooled (microchip 202) is a vehicle control unit.
Takata teaches that it is old and well-known to utilize microchips (51) as vehicular control units (see abstract).

It is noted that no weight is given to the recitation of “water” in the preamble as the body of the claim merely recites “a coolant” and therefore does not meaningfully call back to the preamble to “breathe life into it”.

Regarding claim 11, the bimetal comprises two metals with different linear expansion coefficients connected to one another in a material bonding or form fitting manner (firstly, because this is simply the definition of the term “bimetal” in the art and secondly, see Para. [0034]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chiu (US 2018/0092242).
Kim does not teach “wavy” fins.
Chiu teaches that it is old and well-known in the art to form fins in a plethora of shapes, including “wavy” (see Fig. 5; 111a-b).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the wavy fin shape of Chiu in the device of Kim, in order to enhance thermal efficiency via turbulence formation, as also taught by Chiu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763